DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on December 16, 2020 is acknowledged.
	Applicant’s election of the species: 
    PNG
    media_image1.png
    112
    145
    media_image1.png
    Greyscale
 is also acknowledged.  The elected species represents a compound of formula I-d:

    PNG
    media_image2.png
    93
    289
    media_image2.png
    Greyscale

wherein:
Ring A is tricyclic ring which is carbazole (i.e., 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
);
m is 0;
L1 is a covalent bond;
X1 is -C(O)-;
X2 is carbon atom;
X3 is -CR2- where each R is hydrogen; and
R1 is hydrogen.

The guidelines in MPEP § 803.02 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  Relevant portion of MPEP § 803.02 is provided here for convenience:
As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.

If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.

Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species was not found in the prior art and the search was expanded to the compounds of formula I-d wherein:
Ring A is tricyclic ring which is carbazole (i.e., 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
);
m is 0;
L1 is a covalent bond;
X1 is -C(O)- or -CH2-;
X2 is carbon atom;
X3 is -CR2- where each R is hydrogen; and
1 is hydrogen; 
and art was found.  Claims 1-9 (all in part, drawn to compounds other than the above expanded subgenus) are withdrawn from further consideration as being drawn to non-elected species.

Improper Markush Grouping Rejection
	Claims 1-9 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula I-d include different compounds for the different definitions of Ring A, L, L1, X1, X2, X3, etc.  Each of the elements of structural formula I-d in the claims represent numerous possibilities.  For example, Ring A represents numerous types of tricyclic rings:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
		
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    69
    111
    media_image10.png
    Greyscale
 represents numerous 5-membered and 6-membered rings having different ring members.  Furthermore, the terms L and L1 represent numerous possibilities as defined in claim 1.		
(Note:	Only a representative number of ring structures are depicted above to show the variation of possibilities represented by 
    PNG
    media_image11.png
    94
    50
    media_image11.png
    Greyscale
and the above structures do not include all possibilities of the tricyclic ring system.  Additional variations are added by other structural variables of formula I-d, i.e., L1, X1, X2, X3, etc.).  Accordingly, each of the structural fragments within formula I-d in itself are not asserted to give rise to the activity of the compounds represented by the formula I-d.	
In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is recited: “
    PNG
    media_image12.png
    95
    436
    media_image12.png
    Greyscale
”.  The structural fragment depicted in definition of ‘Ring A’ (i.e., 
    PNG
    media_image13.png
    61
    66
    media_image13.png
    Greyscale
) contains the group 
    PNG
    media_image14.png
    42
    86
    media_image14.png
    Greyscale
 as well.  The structural formula I-d already contains this group.  Accordingly, when a specific element of formula I-d is defined, the definition should be specific to that element and the presence of other elements in the depiction is confusing.  In other words, ‘Ring A represents tricyclic ring 
    PNG
    media_image11.png
    94
    50
    media_image11.png
    Greyscale
’ and the claim should recite the same.  The dependent claims also continue to recite similarly.  For example, claim 2 recites “Ring A is a tricyclic ring selected from 
    PNG
    media_image15.png
    112
    156
    media_image15.png
    Greyscale
  , 
    PNG
    media_image16.png
    100
    145
    media_image16.png
    Greyscale
, etc. wherein each of the structures also show the substituent –(R2)m.  The term “
    PNG
    media_image17.png
    99
    204
    media_image17.png
    Greyscale
” appears to represent the structural 
    PNG
    media_image18.png
    59
    155
    media_image18.png
    Greyscale
 of formula I-d containing Ring A.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charrier et al. (Organic Letters 2012).  The instant claims read on reference disclosed compound, see compound 10 in page 2020 (structure depicted below for convenience).  

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


	Receipt is acknowledged of the Information Disclosure Statements filed on November 8, 2019 and February 28, 2020 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 27, 2021